DETAILED ACTION
This office action is response to 04/20/2022. Claims 4, 10 and 16 cancelled. Claims 1-3, 5-9, 11-15 and 17-18 are presented for examination.
Response to Arguments
2.       In view of applicant’s arguments on Appeal Brief, see pages 13-19 in Remarks, filed 04/07/2022, with respect to claims 1-3, 5-9, 11-15 and 17-18  are rejected under 35 U.S.C. 103(a) as being unpatentable over LONGINOTTI-BUITONI (US 2019/0132948 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-3, 5-9, 11-15 and 17-18  are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7 and 13, the prior art of record, specifically LONGINOTTI-BUITONI (US 2019/0132948 A1) teaches a wearable electronics device, the device comprising: a plurality of elongate strips, wherein each elongate strip of the plurality of elongate strips comprises a fabric, and a plurality of electrically conductive wires extending along the length of a first side of the strip in a sinusoidal or zig-zag pattern, wherein each elongate strip of the plurality of elongate strips extends from the sensor module interface and is adhesively attached to the shirt; and a plurality of sensors, wherein each sensor in the plurality of sensors is electrically connected to one or more of the wires of the plurality of wires of the plurality of elongate strips; a transition region between the conductive ink and the elastic adhesive, the transition region comprising a nonhomogeneous mixture of the conductive ink and elastic adhesive; and an insulating resin over portion of the layer of conductive ink. (Fig. 1A-1B, para 350, intelligent garment, printed antenna, an identification tag, an RFID elements and/or other elements, para 352, Intelligent garment have single garment with double layer, para 296, garment include printed or wired antenna array 37).
However, the prior arts of record fail to teach, make obvious, or suggest, a 
An electronic article surveillance (EAS) enabled item, comprising: a textile element; and an EAS element, the EAS element:  comprises two antenna elements extending from the EAS electronics in opposite directions along a diametric line through the EAS electronics, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-3, 5-9, 11-15 and 17-18 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689